Citation Nr: 1002355	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  08-27 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disability (TDIU).


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to April 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from April 2007 and July 2008 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.  The April 2007 
rating decision granted service connection for PTSD and 
assigned a 30 percent disability rating, and the July 2008 
decision denied the Veteran's claim for a TDIU.

The Veteran filed a notice of disagreement with the July 2008 
RO decision which denied the Veteran's claim for total 
disability based on individual unemployability.  In September 
2008, the Veteran filed a Form 9, appealing all issues in the 
Statement of the Case.  He wrote that he wanted to appeal the 
issue of an increased rating for PTSD (including individual 
unemployability).  A Statement of the Case was not issued for 
the claim for entitlement to a TDIU until March 2009.  The 
Veteran did not file a Form 9 following the issuance of the 
March 2009 Statement of the Case.  Despite the procedural 
background in this case, the United States Court of Appeals 
for Veterans Claims (Court) has held that a TDIU claim is 
encompassed in a claim for increased rating or the appeal of 
an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  Therefore, the Veteran's claim for an increased 
initial evaluation for PTSD includes a claim for TDIU, and 
both issues are before the Board.


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD is productive of 
severe social and occupational impairment, with symptoms 
including hallucinations and near-continuous depression.

2.  The evidence of record, on balance, establishes that the 
Veteran is unable to secure or follow a substantially gainful 
occupation on account of his PTSD.








CONCLUSIONS OF LAW

1.  The criteria for a 70 percent evaluation for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, 
Diagnostic Code 9411 (2009).

2.  The criteria for entitlement to TDIU have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.1, 4.16, 4.19, 4.25 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

This appeal arises from disagreement with an initial 
evaluation following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  Id.  There has been no allegation of prejudice 
with regard to the notice in this case, hence further VCAA 
notice is not required with regard to the initial rating 
appeals.  Despite this, the Board notes that the Veteran 
received VCAA notice in letters mailed in September 2005 and 
September 2007.
The VCAA requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty 
to assist" contemplates that VA will help a claimant obtain 
records relevant to his claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination or obtain an opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including private and service treatment records.  
Additionally, the Veteran has been provided a necessary QTC 
examination in March 2007.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, as here, multiple ("staged") ratings may 
be assigned for different periods of time during the pendency 
of the appeal.  See generally Fenderson v. West, 12 Vet. App. 
119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
See 38 C.F.R. § 4.7.

Under the current provisions of 38 C.F.R. § 4.130, Diagnostic 
Code 9411, PTSD which is productive of occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as a depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, and recent events), warrants 
a 30 percent disability evaluation.  

A 50 percent disability evaluation encompasses PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships. 

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name. 

III.  Analysis

A. PTSD

In this case, the RO granted service connection for PTSD in 
an April 2007 decision and assigned a 30 percent disability 
rating effective August 25, 2005.  The Board finds that 
during the course of this appeal, there are sufficient 
findings to conclude that the currently assigned 30 percent 
initial evaluation is not sufficient to encompass the degree 
of occupational and social impairment indicated in this case.

In August 2005, the Veteran's private psychiatrist provided a 
letter describing the current severity of the Veteran's PTSD.  
He diagnosed the Veteran with chronic PTSD and chronic major 
depression and assigned a Global Assessment of Functioning 
(GAF) score of 35.  The psychiatrist noted that the Veteran 
had been married for 30 years.  In 2002, he retired after 
working for a utility company since 1970.  He had nightmares 
two to three times per month, waking in a panic and sweats, 
lasting from one to two minutes.  He also had flashbacks two 
to three times per month and averages three to four hours of 
sleep per night.  He had intrusive thoughts, startled easily, 
was hypervigilant and could not tolerate anyone behind him.  
He socialized infrequently.  His recent memory was severely 
impaired, so much so that he could not remember what he read 
and would get lost when traveling.  His working memory was 50 
percent impaired.  His anger, sadness, and fear would come 
upon him without reason 50 percent of time, which indicated 
that his prefrontal cortex is dysfunctional.  The Veteran 
reported to hearing his name being called once per week, 
hearing cars drive up at his residence two to five times per 
week, and hearing noises in the house one to two times per 
day.  He also saw shadows moving out of the corner of his 
eyes two to five times per week.  All of these hallucinations 
and illusions occurred when no one or anything was there.  He 
felt depressed 70 percent of the time with low energy and 
little interest in things.  He had crying spells 
occasionally, and he angered and got agitates easily.  He 
also felt helpless at times.  The psychiatrist concluded that 
because of his PTSD, the Veteran was moderately compromised 
in his ability to sustain social relationships and also is 
unable to sustain work relationships.  Therefore, the 
psychiatrist found that he was permanently and totally 
disabled and unemployable.  

In March 2007, the Veteran was afforded a QTC examination.   
The Veteran reported difficulty falling asleep and staying 
asleep.  He also noted that he was irritable and angry.  He 
had difficulty tolerating other people.  He found that it is 
best to isolate himself.  He also startled easily and has 
dreams of the war.  He also noted that he has had difficulty 
with relationships.  He was currently married but his wife 
had been living in Florida for the last three years while he 
lives in North Carolina.  The Veteran reported that he worked 
for 32 years for a utility company before retiring and moving 
down to North Carolina.  He had recurrent dreams several 
times per week regarding his war experience.  He has made an 
effort to avoid places or things that remind him of his war 
trauma.  He has had feelings of detachment from others.  He 
also has had difficulty sleeping, irritability and anger, an 
exaggerated startle response and hypervigilance.  Upon 
examination, the Veteran was oriented to person, place, time 
and purpose.  His appearance and hygiene were appropriate.  
His behavior was appropriate.  His affect, mood, 
communication, speech and concentration were all normal.  He 
also did not have panic attacks and did not have 
suspiciousness, delusions, or hallucinations.  He had no 
obsessive rituals and his thought processes were normal.  He 
was able to think abstractly and his judgment and memory were 
intact.  He also has had no suicidal or homicidal ideation.  
The examiner assigned a GAF score of 50.  He explained that 
the Veteran's PTSD symptoms have caused occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent inability to perform occupational tasks; 
although, generally he was functioning satisfactorily with 
routine behavior, self-care and normal conversation.  He has 
had symptoms of chronic sleep impairment and mild memory 
loss, as he forgets names and directions at times.  He 
understood simple and complex commands and is not in danger 
of hurting himself or others.

Following the QTC examination, the Veteran filed a claim for 
individual unemployability stating that he quit his job 
because his agitation with others was affecting his job 
position and performance.

Besides the treatment record corresponding with the private 
psychiatrist's letter assigning a GAF score of 35, only one 
other treatment record, dated in September 2005 shows a GAF 
score of 35.  All other private treatment records show GAF 
scores ranging from 45 to 50 from November 2005 to March 
2009, which, under the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition (DSM-IV), signifies serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  

There is quite a dramatic difference in conclusions rendered 
by the private psychiatrist in August 2005 and the QTC 
examiner in March 2007.  Despite this, the vast majority of 
the treatment records show the Veteran has a serious 
impairment in social and occupational functioning.  For this 
reason, the Board does not find this to be a case in which 
staged ratings, pursuant to Fenderson, are appropriate.

Given the severity of the Veteran's memory impairment, 
disturbances of motivation and mood, difficulty with work 
relationships and the frequency of GAF scores indicating 
symptoms that are serious (i.e., 41 to 50) or result in major 
impairment (i.e., 31 to 40), the Board finds that his 
disability has been predominantly severe and that an 
increased evaluation of 70 percent for the entire pendency of 
this appeal is in order.  

That having been noted, the Board does not find a basis for a 
100 percent evaluation in this case.  The private 
psychiatrist opined in August 2005, that the Veteran was 
permanently and totally disabled and unemployable; however, 
the psychiatrist stated that although the Veteran was unable 
to sustain work relationships, the Veteran was only 
moderately compromised in his ability to sustain social 
relationships.  The psychiatrist also stated that the Veteran 
had been married for thirty years.  The record later shows 
that the Veteran's wife appears to live in another State.  
Despite this, the QTC examiner opined that the Veteran had 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent inability to perform 
occupational tasks, but generally was functioning 
satisfactorily with routine behavior, self-care and normal 
conversation.  The Veteran reported during the QTC 
examination that he had retired from his job and moved to 
North Carolina.  He later stated that the he was having 
difficulties with agitation with others at his job and 
decided to retire.  Therefore, the record shows that he is 
possibly unemployable due to his symptoms but that he does 
not have total social impairment.  

The Veteran also does not have a persistent danger of hurting 
himself or others.  The record has shown very few reports of 
suicidal thoughts, and the QTC examiner opined that he was 
not a danger to himself or others.  

Furthermore, the evidence does not show that the Veteran has 
gross impairment in thought processes or communication, 
grossly inappropriate behavior, intermittent inability to 
perform activities of daily living, or disorientation to time 
or place.

The private treatment records show that the Veteran has 
hallucinations and some memory loss.  There is no evidence 
that the Veteran's has memory loss of names of close 
relatives, his own occupation or his own name.   Overall, the 
vast majority of the evidence does not show that the Veteran 
is totally impaired.  

Moreover, while the Board acknowledges a high degree of 
social impairment in this case, particularly as reflected in 
the Veteran's estranged wife, there have been no specific 
examination findings or other evidence of record 
demonstrating total social impairment.  The criteria under 
Diagnostic Code 9411 specify that total occupational and 
social impairment must be shown for a 100 percent evaluation.  
Absent such a showing, the evidence does not support a 100 
percent evaluation under this criteria.



B.  Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  The question of 
an extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242, 243-44 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

In this case, the Veteran's disability is rated under a 
diagnostic code that evaluates psychiatric disabilities.  
This Diagnostic Code essentially takes into account the 
occupational and social impairment due to PTSD.  As such, the 
schedule is adequate to evaluate the disability, and referral 
for consideration of an extraschedular rating is not 
warranted.  Since the schedular evaluation contemplates the 
claimant's level of disability and symptomatology, the Board 
does not need to determine whether an exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Despite this, there 
has been no evidence of frequent hospitalizations due to his 
PTSD, and the Veteran's claim for TDIU is granted below.

Overall, the evidence supports an initial 70 percent 
evaluation, but not more, for the Veteran's PTSD.  To that 
extent, the appeal is granted.  38 C.F.R. §§ 4.3, 4.7.

C.  TDIU

Under VA laws and regulations, a total disability rating 
based on individual unemployability may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  

Consideration may be given to a veteran's level of education, 
special training, and previous work experience, but age and 
the impairment caused by nonservice-connected disabilities 
are not for consideration in determining whether such a total 
disability rating is warranted.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.  Marginal employment, defined as an amount of 
earned annual income that does not exceed the poverty 
threshold determined by the United States Department of 
Commerce, Bureau of the Census, shall not be considered 
substantially gainful employment.  
38 C.F.R. § 4.16(a).

Furthermore, a total disability rating may be assigned where 
the combined rating for the veteran's service-connected 
disabilities is less than total if the disabled veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  Specifically, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more; if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  In exceptional cases, an extra-
schedular rating may be assigned on the basis of a showing of 
unemployability alone.  See 38 C.F.R. 
§ 4.16(b).  

In this case, the Veteran's sole service-connected disability 
is PTSD, now evaluated as 70 percent disabling.  This 
evaluation meets the initial criteria for schedular 
consideration for the grant of TDIU under 38 C.F.R. § 
4.16(a), and the question thus becomes whether this 
disability precludes substantially gainful employment.

In this regard, the Board has considered the Veteran's 
educational and employment background.  In his April 2008 VA 
Form 21-8940 (Veteran's Application for Increased 
Compensation Based on Unemployability), the Veteran reported 
last working in service repair in 2002 and having completed 
high school.  He indicated that he had left his last job on 
account of disability.  The Board notes that this period of 
unemployability covers the entire pendency of the current 
appeal.  

As indicated above, there is evidence of record, notably the 
March 2007 QTC examination report, that suggests that the 
Veteran's PTSD only caused occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
inability to perform  occupational tasks; although, generally 
he is functioning satisfactorily.  The Board, however, is 
bound to consider the entire record in this case.  Notably, a 
private psychiatrist opined in August 2005 that the Veteran 
was unable to sustain work relationships and was permanently 
and totally disabled and unemployable.  The Veteran has been 
assigned GAF scores as low as 35 (signifying major impairment 
in several areas such as inability to work).  The Board is 
also cognizant that the Veteran has reported hallucinations.  
In his claim for unemployability, he also reported that his 
agitation with others began to effect his job and his 
performance.  He noted that took a leave absence in 2001 and 
later left his "stressful" job in 2002.  During the QTC 
examination, he reported being irritable and angry.  He 
stated that since he had difficulty tolerating other people, 
he found that it was best to isolate himself.

Overall, the Board finds that the evidence supporting the 
Veteran's TDIU claim is in relative equipoise with that 
suggesting that his service-connected PTSD would  preclude 
substantially gainful employment.  Under 38 U.S.C.A. § 
5107(b), in such cases all doubt is to be resolved in the 
Veteran's favor.

Accordingly, by application of 38 U.S.C.A. § 5107(b), the 
Board finds that the evidence of record supports the 
Veteran's claim of entitlement to TDIU.  This benefit is thus 
granted in full.


ORDER

Entitlement to an initial 70 percent evaluation for PTSD is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

Entitlement to TDIU is granted, subject to the laws and 
regulations governing the payment of monetary benefits.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


